Citation Nr: 0525677	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1942 to September 1945 and from February 1946 to February 
1947, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board also observes that the veteran submitted a 
statement in September 2003 in which he claimed service 
connection for migraine headaches.  He also indicated at his 
June 2005 hearing before the Board that he had had ringing in 
his ears since his military service.  It is unclear as to 
whether the veteran intended to file a claim for service 
connection for tinnitus.  Nevertheless, neither of those 
matters is currently before the Board because they have not 
been prepared for appellate review.  Accordingly, those 
matters are referred to the RO for appropriate action.

The issues of new and material evidence and service 
connection will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's yearly income exceeds the limits set by law 
for payment of pension benefits to a veteran with a spouse.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension 
benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.102, 
3.159, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of any information and evidence needed 
to substantiate a claim.  The Board acknowledges that the 
record on appeal does not include a letter to the veteran 
specifically notifying him of the provisions of the VCAA in 
connection with his claim for nonservice-connected pension 
benefits.  However, collectively, the September 2003 decision 
letter to the veteran from the RO and the January 2004 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  The Statement of the Case also specifically notified 
the veteran of the provisions of the VCAA.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the record contains information from the veteran concerning 
the monthly income of the veteran's family, which is the only 
relevant and probative evidence necessary to resolve the 
veteran's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

The Board further notes that any deficiencies in satisfying 
the requirements of the VCAA, such as that noted above, will 
not affect the outcome because this is essentially a case 
where the law and not the evidence is dispositive.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
under the facts and circumstances of this case no further 
action is necessary under the VCAA.  

The basic facts in this case are not in dispute.  The veteran 
filed a claim for nonservice-connected pension benefits in 
December 2002.  In that application the veteran reported that 
his monthly income consisted of approximately $825 in Social 
Security benefits and $220 in pension benefits.  He also 
indicated that his spouse's monthly income consisted of $485 
in Social Security benefits and $81 in pension benefits.  
These estimates equal a total combined monthly income of 
$1611 and an annual income of $19,332.  After receiving this 
evidence, the RO informed the veteran in a September 2003 
decision letter that his claim for pension benefits was 
denied because his family income was over the pension limit 
of $12,692 for a veteran with one dependent 

Under VA laws and regulations nonservice-connected pension 
benefits are payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disabilities who meets certain income thresholds.  38 
U.S.C.A. §§ 1503(a); 38 C.F.R. §§ 3.271, 3.272.  The maximum 
annual rate of pension for a veteran with one dependent was 
$12,692 from December 1, 2002, $12,959 from December 1, 2003, 
and $13,309 from December 1, 2004.  See VA Adjudication 
Procedures Manual M21-1, Part I, Appendix B.

The veteran does not dispute that the annual income 
limitation set by law was 
$12, 692 when he filed his claim and is currently $13,309 or 
that his family income totals over $19,000.  In fact, the 
veteran testified at his June 2005 hearing before the Board 
that his income had changed very little since his filing in 
2002.  Rather, the veteran essentially contends that his 
expenditures have increased over the years.  In particular, 
the veteran claimed at his June 2005 hearing before the Board 
that he had to spend additional money due to the increased 
cost of living, sickness, and prescriptions.  However, the 
Board notes that annual adjustments are made to income 
limitations in order to compensate for the increased cost of 
living. See 38 U.S.C.A. § 5312 (2000).  Further, while in 
certain circumstances medical expenses may be excluded from a 
veteran's annual income pursuant to 38 C.F.R. § 3.272(g), the 
veteran in this case has not submitted any evidence showing 
that he had unreimbursed medical expenses.  In fact, at the 
time of his June 2005 hearing, the veteran requested that the 
record be held open for a period of 30 days from the date of 
the hearing so that he could submit receipts, medical bills, 
and statements.  However, the veteran never submitted such 
evidence during this 30-day period.  As such, the evidence of 
record does not establish entitlement to any exclusion from 
his countable income.  Therefore, the veteran's annual income 
exceeds the maximum limit set by law for pension benefits, 
and the Board finds that he is not entitled to nonservice-
connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review of the issues of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a back disorder and entitlement to 
service connection for a heart disorder, right shoulder 
disorder, and arthritis.  

A review of the evidence reveals that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran stated in May 2003 that he was 
submitting a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for Dr. Clark.  He also submitted 
a statement in September 2003 in which he indicated that he 
had received treatment at the VA Medical Center (VAMC) in 
Detroit, Michigan.  However, the evidence of record does not 
include any treatment records from Dr. Clark, nor are there 
any VA treatment records associated with the claims file.  In 
addition, the veteran testified at his June 2005 hearing 
before the Board that he had had x-rays taken during the 
previous year at the Henry Ford Hospital in Fairlane, 
Michigan.  Although the evidence of record does include 
treatment records from the Henry Ford Health System, the 
claims file does not contain any treatment records from this 
facility dated after May 2002.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to his back, heart, right 
shoulder, and arthritis.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his back, 
heart, right shoulder, and arthritis.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for treatment 
records from Dr. Clark and the VAMC in 
Detroit, Michigan as well as for 
treatment records from the Henry Ford 
Health System dated from May 2002 to the 
present.

2.  If additional relevant medical 
evidence is obtained pursuant to number 1 
above, the RO should ensure that any 
further indicated development is 
accomplished to include scheduling the 
veteran for a VA examination on any or 
all of the issues, if deemed necessary. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


